DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Claims 10 and 12-23 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2014/0320678 A1 and Lee hereinafter) in view of Mak et al. (US Pub. No. 2015/0201129 A1 and Mak hereinafter).
As to Claim 10, Lee in his teachings as shown in Fig.1-5 discloses a method for calibrating a drive signal (output of 210 and see also [Abstract]), the method comprising: 
receiving an input signal (Fig.5 shows a driver circuit 210 receiving an input signal from the gyro signal 200 via 202), wherein the input signal comprises an x-component, a y-component (See Fig.4 Y-axis and X-axis displacements and also [0047]);
computing a first angle, a second and a third angle based on the y-component and the x-component (The displacement of the pixel is calculated by respectively measuring displacements of x and y coordinates and the reference coordinate displacement is an arbitrary value. An arbitrary current value is determined as many as a correctable angle – See [0050]- [0052]); 
selecting a first gain value (240) from a plurality of predetermined gain values (Gain 1, Gain 2) based on the first, second, and third angles, wherein at least one of the first, second, and third angles is equal to zero (As many correctable angle – See [0050]- [0052] and selected from -240); and
generating the drive signal (output of 210 connected to the actuator 230) according to the input signal (input from the gyro signal 200 to 210 via 202 and see also Fig.5 and [0057]).
Although a method for calibrating a drive signal (output of 210), comprising input signal from gyro (200) signal having an x-component, a y- component (Fig.4 Y-axis and X-axis displacements and also [0047]) and as many correctable angles (See also [0050]- [0052]) is thought as shown above, it doesn’t explicitly disclose:
a method for generating a drive signal having:
a z-component; 
a second angle based on the z-component and the x-component; and 
a third angle based on the y-component and the z-component;
Nonethless, Mak in his teachings as shown in Fig.1-5 disclose a control module (101) indicating to an OIS motor controller (201) to control an OIS motor (203), S2, changing control parameters of each driver or each pair of drivers in sequence, S3, according to the control parameters, the compensation angles and the relative angle, the control module (101) calculating an OIS gain in each stroke; and S4, transmitting the OIS gain in each stroke to the OIS motor controller (201) (See [Abstract] and [0011]-[0014]) and using an intersection of the objective plane and the optical axis as an origin to establish a space coordinate system, where in the space coordinate system includes an X-axis and a Y-axis which are defined in the objective plane and perpendicular to each other, and a Z-axis which is perpendicular to the objective plane (See [0010]). Moreover, it is also shown the driving signal having various angles with the coordinate system (See at least Fig.3)
Therefore, it would have been obvious before the effective date of the instant application for the method of calibrating a driving signal to generate a drive signal that includes a z-axis/z-component to have as many angles as thought by Mak within the teachings of Lee for changing control parameters of each driver or each pair of drivers in sequence, and recording the control parameters, compensation angles and a relative angle each time the control parameters of one or one pair of drivers are changed (See [Abstract]).
As to Claim 12, Lee in view of Mak disclose the method according to claim 10, wherein the plurality of predetermined gain values comprises six gain values (Lee teaches about a memory 240 that stores plurality of predetermined gain values such as gain 1 and 2 and it would have been obvious to store more values as needed for calibrating the drive signal- See [0056]- [0058])).
As to Claim 13, Lee in view of Mak disclose the method according to claim 10, further comprising converting the first, second, and third angles to one of a plurality of zones, wherein each zone is defined according to a range of angles (as many correctable angles-See also [0050]- [0052]).
As to Claim 14, Lee in his teachings as shown in Fig.1-5 discloses a system, comprising:
a gyro sensor (200) capable of generating a gyro signal having an x-component, a y- component (See Fig.4 Y-axis and X-axis displacements and also [0047]); 
a driver circuit (210) connected to the gyro sensor and comprising: 
a first circuit portion (202) connected to the gyro sensor and configured to: 
compute a first angle, a second angle, and a third angle according to the gyro signal (The displacement of the pixel is calculated by respectively measuring displacements of x and y coordinates and the reference coordinate displacement is an arbitrary value. An arbitrary current value is determined as many as a correctable angle – See [0050]- [0052]); and 
generate a gain signal (output of 202, 220) according to the first, second, and third angles (as many as a correctable angle -See [0050]- [0052]); and 
a plurality (Gain 1, 2 – 240) of predetermined gain values (See also [0057]); and 
a second circuit portion (210) connected to the gyro sensor (202) and configured to receive the gain signal and generate a drive signal (output of 210) according to the gyro signal (output of 200) and the gain signal (220); and 
an actuator (220) responsive to the drive signal
Although a gyro sensor (200) capable of generating a gyro signal having an x-component, a y- component (See Fig.4 Y-axis and X-axis displacements and also [0047]) is thought as shown above, it doesn’t explicitly disclose:
a z-component; 
Nonethless, Mak in his teachings as shown in Fig.1-5 disclose using an intersection of the objective plane and the optical axis as an origin to establish a space coordinate system, where in the space coordinate system includes an X-axis and a Y-axis which are defined in the objective plane and perpendicular to each other, and a Z-axis which is perpendicular to the objective plane (See [0010])
Therefore, it would have been obvious before the effective date of the instant application for the gyro signal of the system to include a z-axis/z-component as thought by Mak within the teachings of Lee for changing control parameters of each driver or each pair of drivers in sequence, and recording the control parameters, compensation angles and a relative angle each time the control parameters of one or one pair of drivers are changed (See [Abstract]).
As to Claim 15, Lee in view of Mak disclose the system according to claim 14, wherein: the first angle is defined as the arctangent of the y-component divided by the x- component; the second angle is defined as the arctangent of the z-component divided by the x- component; and the third angle is defined as the arctangent of the y-component divided by the z- component (Mak in his teachings as shown in Fig.1-5 disclose using an intersection of the objective plane and the optical axis as an origin to establish a space coordinate system, where in the space coordinate system includes an X-axis and a Y-axis, and a Z-axis as disclosed by at least the abstract and it would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship among the many correctable angles of Lee as shown in Claim 14).
As to Claim 16, Lee in view of Mak disclose the system according to claim 14, wherein the system further comprises a memory (240) configured to store the plurality of predetermined gain values and accessible to the driver circuit (See [0044] and [0053]).
As to Claim 17, Lee in view of Mak disclose the system according to claim 14, wherein a value of the gain signal is one of the gain values from the plurality of predetermined gain values (See [0044]).
As to Claim 18, Lee in view of Mak disclose the system according to claim 14, wherein the first circuit portion is further configured to compute a ratio, wherein the ratio comprises an actual angle of one of the first, second, and third angles, and a high threshold angle and a low threshold angle (…The OIS control LSI chip necessarily includes a gain amplifying circuit to control the ratio of output to input, and a module manufacturer performs an individual calibration method for each component through the control of the gain amplifying circuit…See [0003] and also [0050]-[0052]).
As to Claim 19, Lee in view of Mak disclose the system according to claim 18, wherein a value of the gain signal is based on the ratio (See [0003] and also [0050]- [0052]).
As to Claim 20, Lee in view of Mak disclose the system according claim 14, wherein the plurality of predetermined gain values comprises six values (Lee teaches about a memory 240 that stores plurality of predetermined gain values such as gain 1 and 2 and it would have been obvious to store more values as needed for the system- See [0056]- [0058])).
As to Claim 21, Lee in his teachings as shown in Fig.1-5 discloses a method of generating a drive signal (output of 210 and see also [Abstract]), the method comprising: 
receiving an input signal (Fig.5 shows a driver circuit 210 receiving an input signal from the gyro signal 200 via 202), wherein the input signal comprises an x-component, a y-component (See Fig.4 Y-axis and X-axis displacements and also [0047]);
computing a first angle, a second and a third angle based on the y-component and the x-component (The displacement of the pixel is calculated by respectively measuring displacements of x and y coordinates and the reference coordinate displacement is an arbitrary value. An arbitrary current value is determined as many as a correctable angle – See [0050]- [0052]); 
computing a gain (from 202, 220; Gain 1, Gain 2) responsive to the first, second, and third angles, wherein the first, second, and third angles each having a magnitude greater than zero (as many correctable angles – See [0050]- [0052]); and
generating the drive signal (output of 210 connected to the actuator 230) according to the input signal (input from the gyro signal 200 to 210 via 202 and see also Fig.5 and [0057]).
Although a method for calibrating/generating a drive signal (output of 210), comprising input signal from gyro (200) signal having an x-component, a y- component (Fig.4 Y-axis and X-axis displacements and also [0047]) and as many correctable angles (See also [0050]- [0052]) is thought as shown above, it doesn’t explicitly disclose:
a method for generating a drive signal having:
a z-component; 
a second angle based on the z-component and the x-component; and 
a third angle based on the y-component and the z-component;
Nonethless, Mak in his teachings as shown in Fig.1-5 disclose a control module (101) indicating to an OIS motor controller (201) to control an OIS motor (203), S2, changing control parameters of each driver or each pair of drivers in sequence, S3, according to the control parameters, the compensation angles and the relative angle, the control module (101) calculating an OIS gain in each stroke; and S4, transmitting the OIS gain in each stroke to the OIS motor controller (201) (See [Abstract] and [0011]-[0014]) and using an intersection of the objective plane and the optical axis as an origin to establish a space coordinate system, where in the space coordinate system includes an X-axis and a Y-axis which are defined in the objective plane and perpendicular to each other, and a Z-axis which is perpendicular to the objective plane (See [0010]). Moreover, it is also shown the driving signal having various angles with the coordinate system (See at least Fig.3)
Therefore, it would have been obvious before the effective date of the instant application for the method of calibrating a driving signal to generate a drive signal that includes a z-axis/z-component to have as many angles as thought by Mak within the teachings of Lee for changing control parameters of each driver or each pair of drivers in sequence, and recording the control parameters, compensation angles and a relative angle each time the control parameters of one or one pair of drivers are changed (See [Abstract]).
As to Claim 22, Lee in view of Mak disclose the method according to claim 21, wherein computing the second gain comprises computing a ratio, wherein the ratio is based on a high threshold angle, a low threshold angle, and one of the first, second, and third angles ( …The OIS control LSI chip necessarily includes a gain amplifying circuit to control the ratio of output to input, and a module manufacturer performs an individual calibration method for each component through the control of the gain amplifying circuit…See [0003] and also [0050]-[0052]).
As to Claim 23, Lee in view of Mak disclose the method according to claim 21, further comprising converting the first, second, and third angles to one of a plurality of zones, wherein each zone is defined according to a range of angles (...the second gain value is corrected after a gyro signal passes through the integrator and changes into an angle and before determining a value to be transferred to the actuator…See [0058] and also [0050]-[0052]).
Response to Arguments/Remarks
As to applicant’s argument “…Applicant respectfully submits that Lee and Mak fail to teach or fairly suggest such a method…. Lee does not choose between the Gain 1 and Gain 2 based on the angle measured by the gyro; rather, the Gain 1 and Gain 2 are established during a calibration using a shaker table. Stated otherwise, Lee does not have a “plurality of predetermined gain values” from which a gain value is chosen. Thus, even if the teachings of Mak are precisely as the Office action suggest (not admitted), Lee and Mak still fail to teach or fairly suggest, “selecting a predetermined first gain value from a plurality of predetermined gain values based on the first, second, and third angles....” For this reason alone the rejections should be withdrawn the claims allowed…Moreover, Lee does not implement a dichotomy regarding the gain values based whether the alleged angles are zero or non-zero. The Gain 1 value is calculated using Equation 1 and applied regarding sensitivity of the gyroscope, and the Gain 2 value is calculated using Equation 4 and applied regarding sensitivity of the actuator. If any entry of Equation 1 is zero, the first gain value is unusable as being either zero or infinity. Similarly, if any entry of Equation 4 is zero, the second gain value is unusable as being either zero or infinity. Thus again, even if the teachings of Mak are precisely as the Office action suggests (not admitted), Lee and Mak still fail to teach or fairly suggest, “selecting a predetermined first gain value from a plurality of predetermined gain values based on the first, second, and third angles, wherein at least one of the first, second, and third angles is equal to zero.” For this additional reason the rejections should be withdrawn the claims set for allowance…Based on the foregoing, Applicant respectfully submits that claim 10, and all claims which depend from claim 10 (claims 12-13), should be allowed…. Lee does not compute Gain 1 and Gain 2 based on the angle measured by the gyro; rather, the Gain 1 and Gain 2 are established during a calibration using a shaker table. Moreover, Lee does not implement a dichotomy regarding the gain values based whether the alleged angles are zero or non-zero. The Gain 1 value is calculated using Equation 1 and applied regarding sensitivity of the gyroscope, and the Gain 2 value is calculated using Equation 4 and applied regarding sensitivity of the actuator…. Applicant respectfully submits that claim 21, and all claims which depend from claim 21 (claims 22 and 23), should be allowed…. Applicant respectfully submits that Lee and Mak fail to teach or fairly suggest such a system…Lee does not choose between the Gain 1 and Gain 2 based on the angle measured by the gyro; rather, the Gain 1 and Gain 2 are established during a calibration using a shaker table. Thus, even if the teachings of Mak are precisely as the Office action suggest (not admitted), Lee and Mak still fail to teach or fairly suggest and to “generate a gain signal according to the first, second, and third angles and a plurality of predetermined gain values” …Based on the foregoing, Applicant respectfully submits that claim 14, and all claims which depend from claim 14 (claims 15-20), should be allowed….”
In response, the examiner respectfully disagrees with the applicant’s allegation. It should be noted that the claims are addressed based on what is claimed using the broadest reasonable interpretation (BRI). In other words, the claims are addressed by not bringing the specification into the claims rather enlight of the specification. In contrary to applicant’s argument, the controller 210 of Lee alone measure a displacement of a pixel actually moving on an image under an operation of the actuator, and calculate the second gain value based on the displacement of the actually moving pixel (See [0020]). It is also thought by Lee that the controller may obtain an actual measurement value of the gyroscope by generating a signal from a vibrator, and calculate the first gain value for compensating for the sensitivity of the gyroscope using the actual measurement value (See [0017]). Lee also discloses that a first gain value is calculated. The first gain value is a value used to determine a gain (dB) level of an amplifying circuit for compensating for a variation level with respect to sensitive tolerance of the gyroscope. The first gain value may be calculated by the following Equation 1 [0040]. Furthermore, it is also thought that If the vibrator has a sine wave of. +-.0.5/5 hz based on the vibrator angle of zero, the maximum angular velocity (dps) of the sine wave corresponding to the numerator becomes 2*.pi. *5 hz*1 degrees. In this case, the actual measurement value of the gyroscope is also an angular velocity (dps), and thus the first gain value is determined as maximum angular velocity of sine wave/actual measurement value of gyroscope (See [0043]). Thus, the gain values 1, 2 are used to drive the actuator as needed. In addition, Mak in his teachings as shown by at least [0011]-[0014] clearly discloses that the control module to instruct the OIS motor controller to control the OIS motor, using the control module to change control parameters of each driver or each pair of drivers in sequence, and thereby moving the lens; after every time the control parameters of one driver or a pair of drivers are changed, using the control module to record compensation angles, a relative angle, and the control parameters, wherein the relative angle is an included angle between a connecting line from the lens to the image and the Z-axis; transmitting the recorded control parameters, compensation angles, and relative angle to the control module, and using the control module to calculate an OIS gain in the stroke according to the control parameters, the compensation angles, and the relative angle and transmitting the OIS gains to the OIS motor controller. Hence, Mak cures the deficiency of Lee and the rejection of 10 and 12-23 are maintained. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/           Patent Examiner, Art Unit 2846                                                                                                                                                                                             /KAWING CHAN/Primary Examiner, Art Unit 2846